Citation Nr: 0733132	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  03-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 through May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Both the March 2005 and August 2006 Board remands referred 
the issues of whether new and material evidence had been 
submitted to reopen the issues of service connection for a 
stomach disorder, and for pain in the veteran's side.  The 
issue of entitlement to a total rating based upon individual 
unemployability (TDIU) was also referred.  To date, the RO 
has not acted on any of these three matters.  They are again 
referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

While the Board regrets the delay, the veteran's claim must 
again be remanded for additional development.  The Board's 
March 2005 remand ordered the RO to ask the veteran to 
provide names and addresses of medical professionals 
providing treatment for the disabilities at issue, and to 
obtain treatment records from the sources identified.  VA 
sent the veteran a letter in April 2005 requesting such 
information.  In November 2005, the veteran submitted a VA 
Form 21-4142 that indicated treatment with a VA outpatient 
treatment clinic in Savannah, Georgia, as well as treatment 
with two private physicians.  VA, however, failed to follow 
up and attempt to obtain treatment records from these VA and 
private physicians.  If any action required by a remand is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 
11 Vet. App. 268 (1998).  The Board, in March 2005, 
specifically ordered follow up to obtain relevant medical 
evidence and associate it with the claims folder.  Such 
action is required under 38 C.F.R. § 3.159(c)(1) and (2) 
(2007).  VA has a duty to assist the veteran in obtaining 
relevant treatment records from both VA and private 
healthcare providers.  Id.  A remand is required in this 
case, so that all relevant medical evidence can be associated 
with the claims folder before a final decision is rendered.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has satisfied it's duty 
to assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) and (2) (2007), by obtaining 
all relevant VA and private treatment 
records, including, but not limited to, 
records from the facilities identified in 
the November 2005 VA Form 21-4142.

2. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



